AO 440 (Rev. 06/12) Summons in a Civil Action


                                     Umrpo Srarss Drsrrucr CoURT
                                                                  for the

                                                      Eastern District of Tennessee


    ASHTON HUGHES, JOSHUA VANDUSEN,                                 )
  SHANNON HELMERS, and CHARLES DODSON                               )
                                                                    )
                                                                    )
                            PIaintiffþ)                             )
                                                                    )       Civil Action No. 4:19-cv-00028-CLC-SKL
                                                                    )
         DENISE JACKSON and RVSHARE, LLC                            )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To:   (Defendant's name and address)      The General lnsurance
                                          c/o Tennessee Commissioner of lnsurance
                                          2636 Elm HillPike, Suite 100
                                          Nashville, TN 37214




          A lawsuit has been filed against you.

          Within 2l days after service of this summons on you (not counting the day you received it)            or 60 days if you
                                                                                                            -
are the United States or a United States agency, or an offrcer or employee of the United States described in Fed. R. Civ.
P.12 (a)(2) or (3)    you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
                      -
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attomey,
whose name and address are: philip N. Elbert, Esq.
                                NEAL & HARWELL, PLC
                                1201 Demonbreun Street, Suite 1000
                                Nashville, TN 37203
                                615-244-1713


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERKOF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk




 Case 4:19-cv-00028-CLC-SKL Document 16 Filed 06/06/19 Page 1 of 2 PageID #: 64
AO 440 (Rev. 06/12) Summons in     a   Civil Action   (Page 2)


 Civil Action No.

                                                                        PROOF OF SERVICE
                        (Thìs sectíon should not betìled wíth the court unless requìred by Fed.                             R    Civ. P. a   Q)

          This summons for             @ame of individual and title, if any)
                               :



was received by me on (date)


          I    I personally served the summons on the individual at (ptace)
                                                                                                 on   (date)                                  ;or
          D I left the surnmons             at the individual's residence or usual place of abode with @ame)

                                                                                  , a person ofsuitable age and discretion who resides there,
          on   (date)                                      , and mailed a copy to the individual's last known address; or

          Û    I served the summons on (name                     of individual)                                                                       , who is
           designated by law to accept service ofprocess on behalfof fuame oforganization)

                                                                                                 on   (date)                                 ;or
          D I returned the summons unexecuted because                                                                                                      ;or
          il   Other (specify):




          My fees are $                                    for travel and $                            for services, for a total     of$            0.OO



          I declare under penalty of perjury that this information is true



Date:
                                                                                                               Server's signature



                                                                                                           Printed name and title




                                                                                                               Semer's address


Additional information regarding attempted service, etc:




   Case 4:19-cv-00028-CLC-SKL Document 16 Filed 06/06/19 Page 2 of 2 PageID #: 65
